Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/23/2021 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) and 112(b) rejection of claims 1-20 previously set forth in the Final Office Action mailed 06/23/2021.

Allowable Subject Matter
Claims 1-18 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasound diagnostic apparatus for generating an ultrasound image, a method for operating an ultrasound diagnostic apparatus, and a non-transitory computer-readable recording medium with an executable program stored thereon for operating an ultrasound diagnostic apparatus, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound diagnostic apparatus for generating an ultrasound image based on an ultrasound signal acquired by an ultrasound probe having an ultrasound transducer, the ultrasound transducer being configured to transmit an ultrasound wave to an observation target and to receive the ultrasound wave reflected from the observation target, the ultrasound diagnostic apparatus comprising: a processor comprising hardware, the processor being 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a method for operating an ultrasound diagnostic apparatus for generating an ultrasound image based on an ultrasound signal acquired by an ultrasound probe having an ultrasound transducer, the ultrasound transducer being configured to transmit an ultrasound wave to an observation target and to receive the ultrasound wave reflected from the observation target, the method comprising: generating analysis data based on the ultrasound signal received from the observation target; and correcting the analysis data by using correction data based on first reference data and second reference data, the first reference data being obtained from an ultrasound signal received from a reference reflector by using the ultrasound transducer or another ultrasound transducer of a same model as that of the ultrasound transducer, the second reference data being obtained from the ultrasound signal received from the reference reflector by using a specific ultrasound transducer provided in a standard ultrasound endoscope that is selected for one model and allows sensitivity of the another ultrasound transducer or the 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a non-transitory computer-readable recording medium with an executable program stored thereon for operating an ultrasound diagnostic apparatus, the ultrasound diagnostic apparatus being configured to generate an ultrasound image based on an ultrasound signal acquired by an ultrasound probe having an ultrasound transducer, the ultrasound transducer being configured to transmit an ultrasound wave to an observation target and to receive the ultrasound wave reflected from the observation target, the program causing the ultrasound diagnostic apparatus to execute: generating analysis data based on the ultrasound signal received from the observation target; and correcting the analysis data by using correction data based on first reference data and second reference data, the first reference data being obtained from an ultrasound signal received from a reference reflector by using the ultrasound transducer or another ultrasound transducer of a same model as that of the ultrasound transducer, the second reference data being obtained from the ultrasound signal received from the reference reflector by using a specific ultrasound transducer provided in a standard ultrasound endoscope that is selected for one model and allows sensitivity of the another ultrasound transducer or the ultrasound transducer to be coincident with sensitivity of the specific ultrasound transducer at every frequency, as recited in claim 15.

Claims 2-13 and 16-18 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793       

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793